DETAILED ACTION
This action is responsive to the Application filed 3/26/2020.
Accordingly, claims 1-16 are submitted for prosecution on merits.
	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach embodiments A and B, as following.
Embodiment A:
	A running control method comprising:
	(i) determining a remaining running space of a first household appliance;
	(ii) receiving a remaining running space sent by a second household appliance connected with the first household appliance in an Internet of Things; and
	(iii) determining one of the second household appliance and the first household appliance that has the remaining running space meeting a preset remaining running space condition as a control-side household appliance.
	(As recited in claim 1)
	Embodiment B:
	A running control method comprising:
	(i) receiving target household appliance identification information sent by a first household
appliance;
	determining whether the target household appliance identification information matches
local identification information stored in a second household appliance connected with the first
household appliance in an Internet of Things;
	(ii) analyzing a space occupied by a resource of the first household appliance in response to

identification information;
	calculating a difference between a remaining running space of the second household
appliance and the space occupied by the resource of the first household appliance, and recording
the difference as a remaining memory space of a memory of the second household appliance;
	(iii) calculating a difference between the remaining memory space and a reserved memory
running space of the second household appliance, and recording the difference as a memory space difference of the second household appliance;
	(iv) determining whether the memory space difference is greater than or equal to a threshold; and  in response to the memory space difference being greater than or equal to the threshold, 	generating a confirmation response signaling and sending the confirmation response signaling to the first household appliance.
	(As recited in claim 9)
	Beveridge, USPubN: 2018/0060361, discloses virtual datacenter management interface for provisioning virtual machines with respect to resource pools, using a director and cloud-director server to manage the virtual appliances as part of the provisioning of tenant-associated virtual datacenter, including services having deployment package, published catalogs and catalog-containing templates for use in developing and staging image and information relevant to construction and provisioning the virtual appliances.  No part of the provisioning per the director-based and catalog-based deployment in Beveridge datacenter management interface disclose household appliances identifiable for their state about remaining running space; nor is the virtual appliance provisioning in Beveridge about determining one of the second household appliance and the first household appliance that has the remaining running space meeting a preset remaining running space condition as a control-side household appliance as in A(iii); or about determining whether the memory space difference (between first appliance and second appliance – per B(ii), B(iii)) is greater than or equal to a threshold as in B(iv).
Aisa, USPN: 6,853,291, discloses household monitoring device to collect statistical and diagnostic information from the same household appliances, the statistical data as power meter type measurement or electrictiy consumption, current absorbed instantaneously per setting (standpoint, utilization setting) at each connected appliances, the diagnostic information revealing efficiency status of certain component and parameter for a given user, where a collecting controller selects the proper information for transmission to a remote site or customer service for preventive mantenance and update the historical store with the latest on diagnostic and statiscal data for the given household.  Use of historical store and collecting controller to provide diagnostic and measurement data on state of connecting appliances for preventive maintenance on appliances registered for a given household- per Aisa- has no concern for determining one of the second household appliance and the first household appliance that has the remaining running space meeting a preset remaining running space condition as a control-side household appliance as in A(iii); on basis of obtained respective remaining running space of first household appliance and second household appliance, the first and second appliance connected with in an Internet of Things as in A(i) and A(ii);  nor is it about determining whether the memory space difference (between first appliance and second appliance – per B(ii), B(iii)) is greater than or equal to a threshold as in B(iv) and in response thereto, generating a confirmation response signaling and sending the confirmation response signaling to the first household appliance.
	Kashiwabara et al, USPubN: 2005/0262216, discloses a power saving management mode associated with participation of devices in a network, including registering information of participating device, collecting request for dynamic switching process in consideration of fixed device information, effectuating comparison between prestored information and actual device informaiton, correlate demand for power and expectation for consumption to schedule master/slave switching, on basis that a master can be candidate device determined as more energy equipped and has higher performance, the acceptance thereof completing the switching.  Effectuating process switching among household devices from master to slave on basis that a master device has more energy performance that a recipient slave as per Kashiwabara has no concern for determining one of the second household appliance and the first household appliance that has the remaining running space meeting a preset remaining running space condition as a control-side household appliance as in A(iii); on basis of obtained respective remaining running space of first household appliance and second household appliance, the first and second appliance connected with in an Internet of Things as in A(i) and A(ii);  nor is the master/slave switching about determining whether the memory space difference (between first appliance and second appliance – per B(ii), B(iii)) is greater than or equal to a threshold as in B(iv) and in response to the memory space difference being greater than or equal to the threshold, generating a confirmation response signaling and sending the confirmation response signaling to the first household appliance on basis of first household appliance identification information matching local identification information of a second household appliance, the latter connected with the first household appliance in an Internet of Things as per B(i)
	Hyde et al, USPubN: 2015/0095789, discloses a residence-related information center to collect energy transfer request from participating consuming/vehicles devices using a wireless communication control associated with smart grid utility, according to which performance state and information obtained from residential locations into a mobile analytic center, such as impact of battery/electrical charge associated with household usage, consumption performance can trigger planning of energy transfer or positioning of energy transmitter in relation to user payment profile/plans, whereby the electricity provider can transmit energy transfer information to user, smart metering and power cycling coupled with effect to distribute load among consuming devices at the user end.  Use of (or planning by) a mobile analytic center to determine on household participating device electrical performance state and consumption needs, by Hyde, to trigger energy transfer via use of electricity grid provider to effectuate smart metering and power cycling coupled with effect to distribute load among consuming devices at the user end cannot be concerned with determining one of the second household appliance and the first household appliance that has the remaining running space meeting a preset remaining running space condition as a control-side household appliance as in A(iii) on basis of obtained respective remaining running space of first household appliance and second household appliance, the first and second appliance connected with in an Internet of Things as in A(i) and A(ii); nor is the distribution of load per Hyde energy transfer paradigm about determining whether the memory space difference (between first appliance and second appliance – per B(ii), B(iii)) is greater than or equal to a threshold as in B(iv)  in response to the memory space difference being greater than or equal to the threshold, generating a confirmation response signaling and sending the confirmation response signaling to the first household appliance on basis of first household appliance identification information matching local identification information of a second household appliance, the latter connected with the first household appliance in an Internet of Things as per B(i)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 05, 2021